Title: Thomas Barclay to the American Commissioners, 7 November 1786
From: Barclay, Thomas
To: American Commissioners



Gentlemen
Madrid 7th. Nov. 1786.

I wrote to you from Cadiz the 2d. of last Month a Copy of which goes under the Cover of this and the Original with the Papers mentioned therein will I hope be very soon delivered to you by Colonel Franks.
On my arrival here I had the pleasure of receiving Mr. Jefferson’s Letter of the 26th. of Septr. informing me that for the present any further attempts to arrange Matters with the Barbary States are  suspended. I had determined as soon as I should know this to be the Case, to embark for America; but the Season being so far Advanced I shall put off the Voyage untill Spring, and hope to have the satisfaction of taking your Commands personally before I go. Mr. Carmichael communicated the whole of the Letters which Mr. Lamb has written to him from the time of his first leaving Madrid, and on the perusal it struck me that an interview with him might be attended with some desirable Consequences, especially as he had on Account of his Health declined Mr. Carmichael’s request of coming to meet me at this place. If I had any doubts of the propriety of this Measure, they would have been removed by Mr. Carmichael’s Opinion, and by the paragraph of a Letter written by Mr. Jefferson to Mr. Carmichael the 22d. of August. I need not add that the Objects which I have in View are to obtain as distinct an Account as possible of what has been done and of what may be done and to give Mr. Lamb an Opportunity of Settling his Accounts. Tho’ I have a Commission from Congress to settle all their Accounts in Europe, perhaps Mr. Lamb may not think that his Engagements are included in this general Power, or he may not chuse to communicate freely with me without the Permission of the Ministers, And therefore if Mr. Jefferson approves of it, I wish he would write a Letter to Mr. Lamb, mentioning me to him as a confidential Servant of the public, to whom he may safely trust the particulars of our Situation and give me such information as he will be sure to have faithfully delivered to Congress if I arrive safe in America.
Mr. Jefferson will also if he pleases point out to Mr. Lamb how convenient the Opportunity will be for an Adjustment of the Accounts, and if there is any Ballance to be remitted by Mr. Lamb to Mr. Adams, I will give my best advice as to the mode in which it may be done with the greatest advantage and security to the public.
If Mr. Jefferson writes to Mr. Lamb on this Subject he will be so good as to inclose it to me with such hints and instructions as he shall judge proper under Cover to Mr. Carmichael. It will be some time before I can set out on this Journey as I am charged with a Letter to the King from the Emperor of Morocco, which by an Appointment I am to deliver at the Escurial the 13th. The Count D’Espilly came to Town yesterday and tomorrow I expect to see him as it is certainly in his Power to give a good deal of information respecting the Barbary States; whatever I can collect shall be communicated to you, and I only add that I am clearly of opinion that  this Journey is not only proper but necessary. I am with great Respect Gentlemen Your most obt humble Servt.,

Thos Barclay

